Case 1:19-cv-00372-JLT Document1-1 Filed 03/20/19 Page 1 of 37

Exhibit A

(COMPLAINT SERVED FEBRUARY 27, 2019 IN RE
KERN COUNTY SUPERIOR COURT CASE #BCV-19-100470)
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 2 of 37

DANIEL RODRIGUEZ, ESQ., SBN 096625
JOEL T. ANDREESEN, ESQ., SBN 152254
DANAY GONZALEZ ESQ., SBN 316755
RODRIGUEZ & ASSOCIATES

A PROFESSIONAL LAW CORPORATION
2020 Eye Street

Bakersfield, CA 93301

Tel. No.: (661) 323-1400

Fax No.: (661) 323-0132

Attorneys for Plaintiffs,
SELENA GONZALEZ and
LYDIA RUIZ.

ELECTRONICALLY FILED
2/21/2019 5:13 PM

Kern County Superior Court

By Donny Alvarez, Deputy

SUPERIOR COURT OF CALIFORNIA, COUNTY OF KERN
METROPOLITAN DIVISION — UNLIMITED CIVIL

SELENA GONZALEZ and Case No.: BCV-19-100470
LYDIA RUIZ,
COMPLAINT FOR DAMAGES;
Plaintiffs, DEMAND FOR JURY TRIAL
vs.
COUNTY OF KERN; DEPUTY

MARTINEZ; DEPUTY MALDONADO;
DEPUTY MORENO; and DOES 1 to 100,
inclusive,

Defendants.

 

Mi}
fff
Mf

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
ele

 

Be te oe eed ocr

He
Case 1:19-cv-00372-JLT Document1-1 Filed 03/20/19 Page 3 of 37

COMPLAINT
Plaintiffs SELENA GONZALEZ and LYDIA RUIZ allege in their Complaint against
Defendants COUNTY OF KERN, DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, and DOES | to 100, inclusive (collectively referred to as

“Defendants”), as follows:
JURISDICTION AND VENUE

1. This Complaint is asserted by SELENA GONZALEZ and LYDIA RUIZ

(collectively referred to as “Plaintiffs”), for compensation, as follows:

(a) FIRST CAUSE OF ACTION: For violation of Constitutional rights
secured by the Fourth Amendment to the United States Constitution
pursuant to 42 U.S.C. §§ 1983, 1988 by Plaintiff SELENA
GONZALEZ;

(b) SECOND CAUSE OF ACTION: For violation of the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seg. by Plaintiff SELENA
GONZALEZ;

(c) THIRD CAUSE OF ACTION: For violation of Title II of the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12131 ef seg. by
Plaintiff SELENA GONZALEZ;

(d) FOURTH CAUSE OF ACTION: For a violation of the Bane Civil
Rights Act, California Civil Code § 52.1 under Califomia Law by
Plaintiff SELENA GONZALEZ;

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL

a.

-

 
2.

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 4 of 37

(e)

(f)

(g)

(h)

(i)

Gj)

(k)

FIFTH CAUSE OF ACTION: Violation of the Unruh Civil Rights
Act, California Civil Code § § 51, 52 by Plaintiff SELENA
GONZALEZ;

SIXTH CAUSE OF ACTION: For violation of the Ralph Civil
Rights Act, California Government Code § 51.7 et seq by Plaintiff
SELENA GONZALEZ;

SEVENTH CAUSE OF ACTION: For Assault and Battery under
California Law by Plaintiff SELENA GONZALEZ;

EIGHTH CAUSE OF ACTION: False Imprisonment Under
California Law by Plaintiff SELENA GONZALEZ;

NINTH CAUSE OF ACTION: For General Negligence under
California Law by Plaintiff SELENA GONZALEZ.

TENTH CAUSE OF ACTION: For Intentional Infliction of
Emotional Distress under Califomia Law by Plaintiff SELENA
GONZALEZ.

ELEVENTH CAUSE OF ACTION: For Negligent Infliction of
Bystander Emotional Distress under California Law by Plaintiff
LYDIA RUIZ.

Venue is proper in the Superior Court of the State of California, for the

County of Kern, in that the underlying acts, omissions, injuries, and:related facts and

circumstances upon which the present action is based occurred in the City of Wasco, at or

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
~3-

 

tae ree me woe entee a neon conte abn ree a ot erates =
25

26

27

28

 

 

Case 1:19-cv-00372-JLT Document1-1 Filed 03/20/19 Page 5 of 37

near 939 8" Street, Wasco, California, within the boundaries of this Court. This Court has
jurisdiction over the present matter because, as delineated within this complaint, the
nature of the claims and amounts in controversy meet the requirements for jurisdiction in
the Superior Court. This Court is empowered with concurrent jurisdiction to entertain
suits brought under the Federal Civil Rights Act, 42 U.S.C section 1983, the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. and for Title II of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12131 et seg. See, Williams v. Horvath, (1976) 16
Cal. 3d 834, 837, 129 Cal. Rptr. 453. Driscoll v. Superior Court (2014) 223 Cal.App.4th
630, 637, 167 Cal.Rptr.3d 364, 369.

PARTIES AND OTHER RELEVANT ACTORS

3. At all times relevant hereto, Plaintiffs SELENA GONZALEZ and LYDIA
RUIZ, are citizens and residents of the County of Kern, Califomia.

4, At all times relevant hereto, Defendant COUNTY OF KERN and COUNTY
OF KERN Sheriff's Department is and was a public entity, duly organized and existing
under and by virtue of the laws of the State of California.

5. At all times relevant hereto, Defendants DEPUTY MARTINEZ; DEPUTY
MALDONADO; DEPUTY MORENO; and DOES 1 to 100, inclusive, were residents of
the County of Kern, and at all times mentioned herein were acting under color of law, to
wit, under the color of the statutes, ordinances, regulations, policies, customs, and usages
of defendant COUNTY OF KERN and the COUNTY OF KERN Sheriff’s Department,
and under the color of the statutes, regulations, policies of the State of California. Said
defendants were acting within their capacity as employee, agent, representative and
servant of the Defendant COUNTY OF KERN and COUNTY OF KERN Sheriff's
Department.

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-4-

 

wee teenie sateen cat ae oo,
13

14

15

16

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 6 of 37

6. Plaintiffs are unaware of the true names and capacities of the Defendants
sued herein as DOES 1 through 100, inclusive, and therefore sue these Defendants by
such fictitious names. Plaintiffs will amend this Complaint to allege the true names and
capacities when ascertained. Plaintiffs are informed and believe, and on that basis allege,
that each of the fictitiously named Defendants is liable in the manner set forth below for
the acts, conduct and/or omissions concerning the events and happenings herein referred

to, which proximately caused the damages and injuries to Plaintiffs as alleged herein.

7. Plaintiffs are informed and believe, and on that basis allege, that at all times
and places mentioned herein, each Defendant was the agent, representative and/or
employee of each of the remaining Defendants and was acting within the course and

scope of said agency, representation and/or employment.
FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

8. Plaintiffs have complied with the California Tort Claims Act, California
Government Code § 910 et seq.

9. At all relevant times herein, Plaintiffs SELENA GONZALEZ and LYDIA
RUIZ, reside at 1765 Palm Avenue, Wasco, California and 939 8 Street, Wasco
California 93280, respectively.

10. At all relevant times herein, LYDIA RUIZ is the biological mother of
SELENA GONZALEZ.

11. On April 30, 2018, and at all relevant times herein, Defendants, and each of

them, as well as their agents and employees acting within the course and scope of such

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL.
LS.

 

 

serelasel Sat

 

A oe tenet Bente Cae

 
16

17

18

19

Case 1:19-cv-00372-JLT Document1-1 Filed 03/20/19 Page 7 of 37

agency and employment and under color of law, knew, or reasonably should have known,
that Plaintiff suffered from epilepsy and a variety of seizures, a disability.

12. On April 30, 2018, and at all relevant times herein, Plaintiff SELENA
GONZALEZ:

(a) | was a person with a “disability” within the meaning of 29 U.S.C.
§ 705(9)(B) because she suffered from physical impairments, including but not limited to
epilepsy and a variety of seizures, that substantially limited one or more of her major life

activities;

(b) was an “individual with a disability” within the meaning of 29 U.S.C.
§ 705(20)(B) because: (i) she suffered from physical impairments, including but not
limited to, epilepsy and seizures, that substantially limited one or more of her major life
activities; (ii) such impairment was known or should have been known; and/or (iii) she

was regarded as having such an impairment;

(c) was otherwise qualified, with or without reasonable accommodation,
within the meaning of 29 U.S.C. § 794(a) and Zukle v. Regents of University of
California, 166 F.3d 1041, 1045 (9th Cir. 1999), to participate in the programs and
activities of Defendant COUNTY OF KERN and the COUNTY OF KERN Sheriff's
Department to be safely and appropriately protected during the provision or
administration of local law enforcement activities or services, including, but not limited
to, the provision of those services at Plaintiff LYDIA RUIZ’ home; and :

(d) was a “qualified individual with a disability” within the meaning of 42
U.S.C. § 12131(2) because, within the meaning of 42 U.S.C. § 12102(2), Plaintiff: (i)
suffered from physical impairments, including but not limited to epilepsy and a variety of

 

 

 

COMPLAINT FOR DAMAGES: DEMAND FOR JURY TRIAL
-6-

 

 

cen ae a ee ene te oe eee,
10

li

12

13

14

15

16

17

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 8 of 37

seizures, that substantially limited one or more of her major life activities; (ii) such
impairment was known or should have been known; and/or (iii) she was regarded as

having such an impairment.

13. On April 30, 2018, and at all relevant times herein, Defendant COUNTY OF
KERN and the COUNTY OF KERN Sheriff's Department:

(a) received federal financial assistance within the meaning of 29 U.S.C.
§ 794(a);

(b) constituted and/or provided “programs or activities” within the meaning
of 29 U.S.C. § 794(b) in that said Defendants (i) were instrumentalities of
local government, and (ii) discriminated against Plaintiff in carrying out

their duties; and
(c) were public entities within the meaning of 42 U.S.C. § 12131(1).

14. On April 30, 2018, at approximately 11:00 a.m., Defendants DEPUTY
MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and DOES 1 to 50,
inclusive, were at the location of Plaintiff Lydia Ruiz’ home at 929 8" Street, Wasco,
California 93280, in the County of Kern.

15. At said time and place, and at all relevant times herein, Plaintiffs SELENA
GONZALEZ and LYDIA RUIZ complied to their best of their ability with all lawful orders
and instructions by Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, and DOES ! to 50, inclusive, and all other public officers and peace

officers.

 

 

 

COMPLAINT FOR DAMAGES: DEMAND FOR JURY TRIAL
-7-

 

Cheam eee Aime te et “eet ce ek ee

see meee sean enone

eames: ceestees ete ener ne mere sane
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 9 of 37

16. Atsaid time and place, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES 1 to 50, inclusive, responded to a call by
Plaintiff LYDIA RUIZ that Plaintiff SELENA GONZALEZ was an epileptic who was
having a seizure and who needed immediate medical care and attention.

17. At said time and place, after Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, had been informed
that Plainnff SELENA GONZALEZ was (i) epileptic; (ii) was disabled; and (iii) was
suffering from a seizure, without probable cause, reasonable suspicion, or any just cause or
justification, tackled, hit, threw and/or slammed Plaintiff SELENA GONZALEZ to the
ground, causing the injuries and damages alleged herein.

18. At said time and place, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, wrongfully arrested
Plaintiff SELENA GONZALEZ without a warrant or probable cause.

19.  At-said time and place, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, obtained Plaintiff
SELENA GONZALEZ’ biographical information from Plaintiff LYDIA RUIZ and
specifically asked if Plaintiff SELENA GONZALEZ’ last name “Gonzalez” is spelled with

two 2’s.

20. At said time and place, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES 1 to 50, inclusive, falsely imprisoned
Plaintiff SELENA GONZALEZ, forcing her to remain at the Kern County Sheriff's Jail for
several hours and without providing her medical attention, medication, food, water,

feminine hygiene products and/or toiletries.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-8-

 
i

12

13

14

15

16

20

21

7

23

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 10 of 37

21. At said time and place, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, taunted, harassed,
bullied, and/or intimated Plaintiff SELENA GONZALEZ, calling her “Selena Gomez” and
asking her to perform.

22. The deliberate indifference, recklessness, negligence, and/or discrimination of
Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and
DOES 1 to 50, inclusive, includes, but is not limited to, the failure to: (i) recognize or even
consider the possibility that Claimant SELENA GONZALEZ was epileptic and disabled;
and (ii) properly and effectively communicate with Claimants regarding Claimant SELENA
GONZALEZ?’ disability.

23. The deliberate indifference, recklessness, negligence, and/or discrimination of
Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and
DOES 1 to 50, inclusive, includes, but is not limited to, their failure to recognize and
reasonably accommodate Plaintiff SELENA GONZALEZ’ disability, epilepsy and seizures.

24. The deliberate indifference, recklessness, negligence, and discrimination of
Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and
DOES | to 50, inclusive, includes, but is not limited to, that said Defendants misperceived
and/or ignored the effects of Plaintiff SELENA GONZALEZ’ disability (epilepsy) as illegal
conduct (failure to comply with a police command), and as a result seized and used
excessive force against Claimant SELENA GONZALEZ.

25. Atal relevant times herein, there was a special relationship between Plaintiff
SELENA GONZALEZ and Defendants, and each of them.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-9-

 

Merete temecee ania Saha sm ana
10

ul

12

13

14

15

16

17

18

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 11 of 37

26. At all relevant times herein, COUNTY OF KERN, DOES 51 to 100, inclusive,
and the COUNTY OF KERN Sheriff’s Department, were negligent and careless with
respect to the hiring, training, supervision, discipline and retention of Deputy Sheriffs,
employees and agents of the COUNTY OF KERN’S Sheriff's Department and Defendant
COUNTY OF KERN, including but not limited to Defendants DEPUTY MARTINEZ,
DEPUTY MALDONADO, DEPUTY MORENO, and DOES I to 50, inclusive. The
negligence and carelessness of respondents COUNTY OF KERN and their employees,
agents, supervisors, managers and/or representatives, DOES 51 through 100, inclusive,
included, but was not limited to, the failure to properly train Defendants DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES | to 50,
inclusive, regarding: (i) the possibility that responding to an emergency call may involve a
person with epilepsy; (ii) the possibility that responding to an emergency call may involve a
person suffering from a seizure; and (iii) dealing and assisting with the epileptic population

of California.

27. Atall relevant times herein, COUNTY OF KERN, and the COUNTY OF
KERN Sheriff's Department, their employees, agents, supervisors, managers and/or
representatives, and DOES 51 to 100, inclusive, and each of them, as well as their agents
and employees acting within the course and scope of such agency and employment and
under color of law, intentionally, deliberately indifferently, recklessly, and/or negligently
and unreasonably set in motion a series of acts by others, or knowingly refused to
terminate a series of acts by others, which they knew or reasonably should have known,
would cause others to inflict constitutional injury(ies) by failing to train, control and
supervise their employees, agents, and subordinates, including Defendants DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to 50,
inclusive, with respect to the proper use, deployment, control, training, maintenance,

supervision, instruction on use of force, detentions, and investigation.

 

COMPLAINT FOR DAMAGES, DEMAND FOR JURY TRIAL
-10-

 
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 12 of 37

28. Asan actual, legal and proximate result of the intentional, reckless,
negligent and otherwise wrongful conduct of Defendants, and each of them, Plaintiffs

received physical, mental, and emotional injuries, including but not limited to:
a. Claimant Selena Gonzalez:

i. suffered and continues to surfer personal injuries and emotional distress,
including but not limited to heavy bruising to both arms, shoulders,
back, legs, and left side of the head, personal injury, emotional distress,
pain, suffering, fear, anxiety, humiliation and trauma;

ii. incurred, and continues to incur medical and other expenses for care,

treatment, and rehabilitation;
ili. was subjected to a loss of her liberty; and

iv. suffered and incurred, and will suffer and incur, other general and special

damages.
b. Claimant LYDIA RUIZ: -
i. suffered the negligent infliction of bystander emotional distress.

29. In performing the acts and omissions alleged herein, Defendants, and each of
them, as well as their agents and employees acting within the course and scope of such
agency and employment and under color of law, discriminated against Plaintiff SELENA
GONZALEZ because of, and on account of, her disabilities and illnesses, including epilepsy
and a variety of seizures, and/or any other physical disability.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
edhe

 

2 An aald ced eat Sekt tena tame et etmentietnenes 6 HO ise wel det meres et sik nae en ott

Ames bemereeedeh We Habel dere &

Be a lee tena atts te penal

Bate eb ee ye tae od lS ah “ented de Bete

DeLee etn Ae Tk oe oe"
10

1

13

14

15

16

17

18

19

20

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 13 of 37

30. In addition, in performing the acts and omissions alleged herein, Defendants,
and each of them, as well as their agents and employees acting within the course and scope
of such agency and employment and under color of law, intentionally, deliberately
indifferently, recklessly and/or negligently failed and refused to make the necessary
reasonable accommodations for, and to reasonably accommodate, Plaintiff SELENA
GONZALEZ’ disabilities and illnesses, including epilepsy and a variety of seizures, and/or
other physical disability. |

FIRST CAUSE OF ACTION
Violation of Plaintiff Selena Gonzalez’ Rights Secured by the Fourth Amendment to
be Free From the Use of Excessive Force and Unlawful Search and Seizure,
Pursuant to 42 U.S.C. §§ 1983, 1988.
{Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 to 100, inclusive.]

31. Plaintiffs reallege and incorporate by reference all paragraphs above as

though fully set forth herein.

32. Plaintiff SELENA GONZALEZ asserts this First Cause of Action against
Defendants for violations of Plaintiff SELENA GONZALEZ’ rights secured by the
Fourth Amendment to the United States Constitution to be free from the use of excessive
force and unlawful search and seizure, pursuant to 42 U.S.C. §§ 1983, 1988.

33. Onor about April 30, 2018, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, went to Plaintiff
Lydia Ruiz’ home located at 929 8" Street, Wasco, California 93280, to respond to a

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL

-12-

 

MS wheneeenle met or ealte me mete Ae ae et eee oot

Neen Meena Mn dttl eh ema A ae eaten Bete,

eben AO

 
15

16

17

18

19

20

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 14 of 37

report by Plaintiff LYDIA RUIZ that Plaintiff SELENA GONZALEZ was an epileptic
who was having a seizure and who needed immediate medical care and attention.
Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO,
and DOES 1| to 50, inclusive, at said time and place, responded to this call in the course
and scope of their employment with Defendant COUNTY OF KERN and the COUNTY
OF KERN Sheriff's Department, and under color of law. Said Defendants, inclusive,
used unreasonable force on the Plaintiff SELENA GONZALEZ when, without probable
cause, reasonable suspicion, or any just cause or justification, they tackled, hit, threw
and/or slammed Plaintiff SELENA GONZALEZ to the ground, causing the injuries and

damages alleged herein.

34. Said Defendants’ conduct violated Plaintiff SELENA GONZALEZ’ rights
secured by the Fourth Amendment to the United States Constitution to be free from the
use of excessive force and unlawful search and/or seizure, pursuant to 42 U.S.C. §§ 1983,
1988. Inasmuch as Plaintiff SELENA GONZALEZ was unarmed, non-dangerous and
not a flight risk, the use of excessive force against her and the unlawful search and/or
seizure of said Plaintiff was a violation of her clearly established rights as secured by the
Fourth Amendment.

35. Defendants COUNTY OF KERN and DOES 51 to 100, inclusive, and the
COUNTY OF KERN Sheriff's Department, are responsible for implementing,
maintaining, sanctioning and/or condoning policies, customs, practices, training and
supervision of officer conduct, including, but not limited to, with respect to the execution
of detentions, arrests, investigations, and use of force. Said Defendants, inclusive, are
culpable for their own action or inaction in the training, supervision, or control of their

subordinates, for ratification or acquiescence in the constitutional deprivation of Plaintiff

|| SELENA GONZALEZ’ rights, and/or for conduct that showed a reckless or deliberate

indifference to Plaintiff SELENA GONZALEZ’ constitutional rights in failing to enforce

 

 

 

COMPLAINT FOR DAMAGES: DEMAND FOR JURY TRIAL
-13-

 

 

ee a Netcare cote

 

 
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 15 of 37

its own policies and/or promulgating policies or conduct that deprives others; including
Plaintiff SELENA GONZALEZ, of their constitutional rights. Said policies and/or
customs were the moving force or cause of the deprivation of Plaintiff SELENA
GONZALEZ’ rights.

36. Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the
COUNTY OF KERN Sheriff's Department, knew or should have known that said
Defendants’ training, policies, customs, and practices regarding the attack of people as
well as the seizure of individuals with epilepsy and seizures, such as Plaintiff SELENA
GONZALEZ’, were so inadequate that it was obvious that a failure to correct them would
result in future incidents, such as the violations herein against Plaintiff SELENA
GONZALEZ.

37.  Atall relevant times herein, COUNTY OF KERN, DOES 51 to 100,

inclusive, and the COUNTY OF KERN Sheriff's Department, authorized, ratified and/or .

acquiesced in the aforementioned policies, customs, practices, training and supervision
and the commission of the type of acts by its Sheriff's Deputies similar to those which are
alleged herein that have caused the injuries to Plaintiff. Furthermore, said Defendants
were deliberately indifferent to the probability of the occurrence of such acts and failed to
correct said policies, customs, practices, training and supervision, thereby causing the

damages alleged herein.

38. Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the
COUNTY OF KERN Sheriff's Department, maintained or permitted an official policy,
custom or practice of knowingly permitting the occurrence of the type of wrongs set forth
above and, based upon the principles set forth in Monell vy. New York City Department of
Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and City of Canton,
Ohio v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989), and, that policy,

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-14-

 

 

 

FA eth eats Reeser: iam nRe ence ttN Sete remem NT EE a fenfe sore owe

 

 
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 16 of 37

custom or practice was carried out by DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, and DOES | to 50, inclusive, in violating Plaintiff SELENA
GONZALEZ’ rights guaranteed by the Fourth Amendment, Article 1, Section 13 of the
California Constitution and California Civil Code § 43 to be secure in her person and
premises, to be free from unlawful search and/or seizure, and free from the use of excessive
force, and are therefore liable for all injuries sustained by said Plaintiff as set forth herein.
By reason of the conduct of the Defendants, and each of them, as alleged herein, Plaintiff
SELENA GONZALEZ was deprived, under color of law, of her rights guaranteed by the
Fourth Amendment to the United States Constitution to be free from the use of excessive

force and unlawful search and/or seizure.

39. Asa direct and proximate result of the acts of Defendants, and each of them,
Plaintiff SELENA GONZALEZ suffered severe emotional and physical harm, and thus
Plaintiff SELENA GONZALEZ seeks and is entitled to recover, general and special
damages, including but not limited to medical expenses and physical, mental and emotional
pain, shock, agony and suffering, in an amount according to proof at trial.

40. The aforementioned conduct of DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES 1| to 50, inclusive, was done maliciously,
oppressively and with an intent to injure Plaintiff and in conscious disregard for the rights
and safety of Plaintiff SELENA GONZALEZ, such that an award of exemplary and punitive
damages should be imposed against said individual Defendants in an amount to be proven at’

trial.

41. Plaintiff is entitled to recover her attorneys’ fees pursuant to 42 U.S.C. §§ 1983,
1988.
Mt
Mt

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-15-

 

 
13

14

15

16

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 17 of 37

SECOND CAUSE OF ACTION
Violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES | to 100, inclusive.]

42. Plaintiffs reallege and incorporate by reference all paragraphs above as though
fully set forth herein.

43. Plaintiff SELENA GONZALEZ asserts this Second Cause of Action for the
Violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seg., pursuant to 42 U.S.C. §
1988.

44. Atall relevant times herein, Defendants COUNTY OF KERN, DOES 51 to
100, inclusive, and the COUNTY OF KERN’S Sheriff's Department received federal
financial assistance within the meaning of 29 U.S.C. § 794(a) and used that federal financial

assistance to carry out its programs or activities.

45.  Atall relevant times herein, Plaintiff SELENA GONZALEZ was a person with
a “disability” within the meaning of 29 U.S.C. § 705(9)(B) because she suffered from
physical impairments, including but not limited to epilepsy and seizures, that substantially

limited on or more of her major life activities.

46. Atall relevant times herein, Plaintiff SELENA GONZALEZ was an “individual
with a disability” within the meaning of 29 U.S.C. § 705(20)(B) because: (a) she suffered
from physical impairments, including but not limited to epilepsy and seizures, that
substantially limited one or more of her major life activities; (b) such impairment was known

or should have been known; and/or (c) she was regarded as having such an impairment.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-16-

 

ob 540 AA aR SNE Dabettetehe Neangens sear tentet aye

Ae etaaat ant a Nan a Monee
10

i

12

13

14

15

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 18 of 37

47.  Atall relevant times herein, Defendants COUNTY OF KERN, DOES 51 to
100, inclusive, and the COUNTY OF KERN’S Sheriff's Department, administered
“programs or activities” within the meaning of 29 U.S.C. § 794(b) in that said Defendants (i)
were instrumentalities of local government, and (ii) provided the program and activity of

protecting its citizens against crime and/or unlawful activities.

48. Atall relevant times herein, Plaintiff SELENA GONZALEZ was otherwise
qualified, with or without reasonable accommodation, within the meaning of 29 U.S.C. §
794(a), to participate in the programs and activities of Defendants COUNTY OF KERN,
DOES 5] to 100, inclusive, and COUNTY OF KERN’S Sheriff's Department. Such
programs and activities included being treated safely and appropriately while Defendants,
and each of them, performed local law enforcement services at or upon Plaintiff SELENA
GONZALEZ.

49.  Atall relevant times herein, in engaging in the conduct alleged above
Defendants COUNTY OF KERN, DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, and DOES | to 100, inclusive, and each of them, discriminated
against Plaintiff SELENA GONZALEZ within the meaning of 29 U.S.C. § 794(a), with
regard to their services, programs, and activities. Said Defendants violated Plaintiff
SELENA GONZALEZ’ federally guaranteed right to be free from discrimination on the
basis of disability: (a) by failing to make reasonable accommodations to their activities,
policies, practices and procedure to ensure that her needs as an individual with a disability
would be met; and/or (b) by failing to train the individual defendants, DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to 50,
inclusive, with respect to safe and appropriate provision of law enforcement activities on
behalf of or to Plaintiff SELENA GONZALEZ. The bases of said discrimination was:
(a) solely because of Plaintiff SELENA GONZALEZ’ disability; and/or (b) consisted of

 

COMPLAINT FOR DAMAGES, DEMAND FOR JURY TRIAL
-17-

 

RE tne a rte ee ee Wt ee ate arate eines Senter e es meeertene:

name Fonte dase:

aetetaneenene fate tent thats te denotes fe AE mma batten te one
20

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 19 of 37

being deliberately indifferent to Plaintiff SELENA GONZALEZ’ rights in that Defendants
knew or should have known that harm to Plamtiff SELENA GONZALEZ’ federally
protected rights was substantially likely, and failed to act upon that likelihood.

50.  Atall relevant times herein, in engaging in the conduct alleged above
Defendants COUNTY OF KERN, DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, DOES | to 100, inclusive, and COUNTY OF KERN’S Sheriff's
Department, each of them, discriminated against or failed to reasonably accommodate
Plaintiff SELENA GONZALEZ with regard to their services, programs, and activities. Such
programs and activities included the safe and appropriate provision of law enforcement
services at or upon Plaintiffs’ residence, and upon Plaintiff SELENA GONZALEZ, who was

not fleeing, did not pose a threat, and/or was not a flight risk.

51. More specifically, Defendants violated Plaintiff SELENA GONZALEZ’
federally guaranteed right to be free from discrimination on the basis of disability by failing
to make reasonable accommodations to and/or for Plaintiff SELENA GONZALEZ in
administering its local law enforcement services. Said discrimination: (a) was by reason of
said Plaintiff's disability; and/or (b) consisted of being deliberately indifferent to said
Plaintiff's rights in that Defendants, and each of them, knew that harm to said Plaintiff's
federally protected rights was substantially likely, and failed to act upon that likelihood.

52. Asa direct and proximate result of the acts of Defendants, and each of them,
Plaintiff SELENA GONZALEZ suffered, and thus Plaintiff SELENA GONZALEZ seeks
and is entitled to recover, general and special damages, including but not limited to, medical
expenses and physical, mental and emotional pain, shock, agony and suffering, in an amount

according to proof at trial.

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
- {8 -

 

 
“10

Mt

» 12

13

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 20 of 37

53. Plaintiff SELENA GONZALEZ is entitled to recover her attorneys’ fees
pursuant to 42 U.S.C. §§ 1983, 1988.

THIRD CAUSE OF ACTION
Violation of Title II of the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12131 et seq.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 to 100, inclusive.]

. 54. Plaintiffs reallege and incorporate by reference all paragraphs above as though
fully set forth herein.

55. Plaintiff SELENA GONZALEZ asserts this Third Cause of Action for
Violation of Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12131 ef
seq., pursuant 42 U.S.C. § 1988.

56.  Atall relevant times herein, Defendants COUNTY OF KERN, DOES 51 to
100, inclusive, and the COUNTY OF KERN’S Sheriff's Department, were public entities
within the meaning of 42 U.S.C. § 12131(1).

57. At all relevant times herein, Plaintiff SELENA GONZALEZ was a “qualified
individual with a disability” within the meaning of 42 U.S.C. § 12131(2) because, within the
meaning of 42 U.S.C. § 12102(2), said Plaintiff: (a) suffered from physical impairments,
including but not limited to epilepsy and seizures, that substantially limited one or more of
her major life activities; (b) such impairment was known or should have been known; and/or

(c) she was regarded as having such an impairment.

 

COMPLAJNT FOR DAMAGES; DEMAND FOR JURY TRIAL
-19-

 

cist eet he ene te tee a mente ettteeatt caine 6S bdsamernan ae

ae es teen ends et ned ote

Merete AAs ME ta ee EE EAE pee ate erecta ot

ew rere Mee ees eae
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 21 of 37

- 38. More specifically, Defendants, and each of them, violated Plaintiff SELENA
GONZALEZ?’ federally guaranteed right to be free from discrimination on the basis of
disability by failing to make reasonable accommodations to and/or for said Plaintiff in
administering its local law enforcement services. Said discrimination: (a) was by reason of
Plaintiff SELENA GONZALEZ’ disability; and/or (b) consisted of being deliberately
indifferent to said Plaintiff's rights in that Defendants knew that harm to said Plaintiff's
federally protected rights was substantially likely, and failed to act upon that likelihood.

59. Asa direct and proximate result of the acts of Defendants, and each of them,
Plaintiff SELENA GONZALEZ suffered, and thus Plaintiff SELENA GONZALEZ seeks
and is entitled to recover, general and special damages, including but not limited to medical
expenses and physical, mental and emotional pain, shock, agony and suffering, in an amount

according to proof at trial.

60. Plaintiff SELENA GONZALEZ is entitled to recover her attorneys’ fees
pursuant to 42 U.S.C. §§ 1983, 1988.

Mf
Ml
Mf
Mf
if
Mt

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-20-

 

Smet Bee hee emery Gian Sarr ttn Rabew en atee Sh Btn oe eee
10

1

12

13

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 22 of 37

FOURTH CAUSE OF ACTION
Violation of Plaintiff SELENA GONZALEZ?’ Rights Secured by the Bane Civil
Rights Act, California Civil Code § 52.1, to be Secure in Her Person and Premises,
and Free From the Use of Excessive Force and Unlawful Search and Seizure,
Pursuant to 42 U.S.C. §§ 1983, 1988, Article 1, Section 13 of the California
Constitution and California Civil Code § 43.

[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;

DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES f{ to 100, inclusive.]

61. Plaintiffs reallege and incorporate by reference all paragraphs above as though
fully set forth herein.

62. Plaintiff SELENA GONZALEZ asserts this Fourth Cause of Action against
Defendants for the violation of Plaintiff SELENA GONZALEZ’ rights under the Bane Civil
Rights Act, California Civil Code § 52.1, secured by the Fourth Amendment to the United
States Constitution to be secure in her person and premises, and free from the use of
excessive force and unlawful search and seizure, pursuant 42 U.S.C. §§ 1983, 1988, Article
1, Section 13 of the California Constitution and California Civil Code § 43.

63. Onor about April 30, 2018, Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive went to Plaintiff
LYDIA RUIZ’ home located at 929 8" Street, Wasco, California 93280, to respond to a
report by Plaintiff LYDIA RUIZ that Plaintiff SELENA GONZALEZ was an epileptic who
was having a seizure and who needed immediate medical care and attention. Defendants
DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to
50, inclusive, at said time and place, responded to this call in the course and scope of their
employment with Defendant COUNTY OF KERN and the COUNTY OF KERN Sheriff's

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-21-

 

 
10

iF

12

13

14

{5

16

17

18

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 23 of 37

Department and under color of law. Said Defendants, inclusive, used unreasonable force on
the Plaintiff SELENA GONZALEZ when, without probable cause, reasonable suspicion, or
any just cause or justification, they tackled, hit, threw and/or slammed Plaintiff SELENA
GONZALEZ to the ground. Said conduct resulted in physical, emotional, mental and

{traumatic injuries.

64. Said Defendants’ conduct violated Plaintiff SELENA GONZALEZ’ rights
secured by the Fourth Amendment to the United States Constitution to be secure from
unreasonable seizure, and to be free from the use of excessive force and unlawful search
and/or seizure, pursuant to 42 U.S.C. §§ 1983, 1988, Article 1, Section 13 of the California
Constitution, and California Civil Code § 43. Inasmuch as Plaintiff SELENA GONZALEZ
was not engaged in criminal activity, not armed, not dangerous and not a flight risk, the use
of excessive force against her and the unlawful search and/or seizure of Plaintiff SELENA
GONZALEZ was a violation of her clearly established rights as secured by the Fourth
Amendment. |

65. Defendants COUNTY OF KERN, DOES 5Fr to 100, inclusive, and the
COUNTY OF KERN’S Sheriff's Department, are responsible for implementing,
maintaining, sanctioning and/or condoning policies, customs, practices, training and
supervision of officer conduct, including, but not limited to, with respect to the execution
executions of seizures, interactions with disabled people, and use of force. Said Defendants,
inclusive, are culpable for their own action or inaction in the training, supervision, or control
of their subordinates, for ratification or acquiescence in the constitutional deprivation of
Plaintiff SELENA GONZALEZ’ rights, and/or for conduct that showed a reckless or
deliberate indifference to Plaintiff SELENA GONZALEZ’ constitutional rights in failing to
enforce its own policies and/or promulgating policies or conduct that deprives others,
including Plaintiff SELENA GONZALEZ, of their constitutional rights. Said policies

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
22

 

 

 

 
21
22
23

24

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 24 of 37

and/or customs were the moving force or cause of the deprivation of Plaintiff SELENA
GONZALEZ’ rights.

66. Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the
COUNTY OF KERN’S Sheriff's Department, and each of them, knew or should have
known that Defendants’ training, policies, customs, and practices regarding the seizure,
particularly of disabled people, such as Plaintiff SELENA GONZALEZ’, were so
inadequate that it was obvious that a failure to correct them would result in future incidents,
such as the violations herein against Plaintiff SELENA GONZALEZ.

67.  Atall relevant times herein, Defendants COUNTY OF KERN, DOES 51 to 100
and the COUNTY OF KERN’S Sheriff’s Department, authorized, ratified and/or acquiesced
in the aforementioned policies, customs, practices, training and supervision and the
commission of the type of acts by its officers similar to those which are alleged herein that
have caused the injuries to Plaintiff. Furthermore, said Defendants were deliberately
indifferent to the probability of the occurrence of such acts and failed to correct said policies,

customs, practices, training and supervision, thereby causing the damages alleged hefein.

68. Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the
COUNTY OF KERN’S Sheriff's Department, maintained or permitted an official policy,
custom or practice of knowingly permitting the occurrence of the type of wrongs set forth
above and, based upon the principles set forth in Monell v. New York City Department of
Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and City of Canton,
Ohio v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d-412 (1989), and, that policy,
custom or practice was carried out by Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, in violating Plaintiff

|SELENA GONZALEZ’ rights guaranteed by the Fourth Amendment, Article 1, Section 13

of the California Constitution and California Civil Code § 43 to be free from unlawful search

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-23-

 

 
10

It

12

13

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 25 of 37

and/or seizure and free from the use of excessive force, and are therefore liable for all
injuries sustained by Plaintiff SELENA GONZALEZ as set forth herein.

69. Byreason of the conduct of the Defendants, and each of them, as alleged
herein, Plaintiff SELENA GONZALEZ was deprived, under color of law, of her rights
guaranteed by the Fourth Amendment to the United States Constitution to be free from the
use of excessive force and unlawful search and/or seizure.

70. Asa direct and proximate result of the acts of Defendants, and each of them,
Plaintiff SELENA GONZALEZ suffered severe emotional and physical harm, and thus
Plaintiff SELENA GONZALEZ seeks and is entitled to recover, general and special
damages, including but not limited to medical expenses and physical, mental and emotional
pain, shock, agony and suffering, in an amount according to proof at trial.

71. The aforementioned conduct of the individual Defendants DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1! to 50,
inclusive, was done maliciously, oppressively and with an intent to injure Plaintiff SELENA
GONZALEZ and in conscious disregard for the rights and safety of Plaintiff SELENA
GONZALEZ, such that an award of exemplary and punitive damages should be imposed

against said individual Defendants in an amount to be proven at trial.

72. Plaintiff SELENA GONZALEZ is entitled to recover her attorneys’ fees
pursuant to California Civil Code § 52.1(h).

Mf
Ml

1///

Ml

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-24-

 

 
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 26 of 37

FIFTH CAUSE OF ACTION
Violation of the Unruh Civil Rights Act, California Civil Code §§ 51, 52
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 to 100, inclusive.]

73. Plaintiffs reallege and incorporate by reference al] paragraphs above as
though fully set forth herein.

74. Plaintiff SELENA GONZALEZ asserts this Fifth Cause of Action for
Violation of the Unruh Civil Rights Act, California Civil Code §§ 51, 52.

75. Defendants COUNTY OF KERN, DOES 51 TO 100, inclusive and
COUNTY OF KERN’S Sheriff’s Department, are “business establishments” within the
meaning of the Unruh Act, California Civil Code § 51 and California Civil Code § 51.5.

76. Inengaging in and performing the acts, omissions and conduct alleged
above, Defendants COUNTY OF KERN, DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 100, inclusive, violated or aided
or incited the violation of, or made discrimination or distinction contrary to, the Unruh

Act, California Civil Code § 51 et. seq..

77. Asa direct and proximate result of the acts of Defendants, and each of them,
Plaintiff SELENA GONZALEZ suffered, and thus Plaintiff SELENA GONZALEZ
seeks and is entitled to recover, general and special damages, including but not limited to,
medical expenses and physical, mental and emotional pain, shock, agony and suffering,

in an amount according to proof at trial.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-25-

 

 

snares saae re onan:

 
10

Mf

13
14
15
16
17

18

25
26
27

28

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 27 of 37

78. Plaintiff SELENA GONZALEZ is entitled to recover her attorneys’ fees
pursuant to California Civil Code § 52.

79. In doing the acts alleged in this complaint, Defendants DEPUTY MARTINEZ,
DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to 50, inclusive, knew or
should have known that their actions were likely to injure Plaintiff SELENA GONZALEZ.
Said Plaintiff is informed and believes, and on that basis alleges, that said Defendants
intended to cause injury to Plaintiff SELENA GONZALEZ and acted with a willful and
conscious disregard of Plaintiff SELENA GONZALEZ’ rights as secured by Civ. Code § 51,
thereby entitling Plaintiff SELENA GONZALEZ to recover treble damages, or a minimum -
of $4,000, pursuant to Civ. Code § 52, subd. (a).

SIXTH CAUSE OF ACTION
Violation of the Plaintiff's rights under the Ralph Civil Rights Act, California
Government Codes § 51.7 et. seq.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES I to 100, inclusive.]}

80. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

81. Plaintiff SELENA GONZALEZ asserts this Sixth Cause of Action for
Violation of her rights under the Ralph Civil Rights Act, California Civil Code §§ 51.7

et. Seq..

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL

 

-26-

 

 
i5

16

17

18

19

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 28 of 37

82. In engaging in and performing the acts, omissions, and conduct alleged
above, Defendants COUNTY OF KERN, DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 100, inclusive violated, or aided
or incited the violation of, or caused violence or intimidation by threat of violence, based
on disability contrary to, the Ralph Civil Rights Act, California Civil Code § 51.7.

83. As an actual, direct, proximate and legal result of the wrongful conduct of
Defendants, and each of them, alleged herein, Plaintiff SELENA GONZALEZ suffered,
and thus Plaintiff SELENA GONZALEZ seeks and is entitled to recover, general and
special damages, including but not limited to, medical expenses and physical, mental and

emotional pain, shock, agony and suffering, in an amount according to proof at trial.

84. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES 1 to 50, inclusive, are legally responsible for, and have a duty to

pay, all of the damages, punitive or exemplary damages, penalties, attorneys’ fees, and

costs set forth in this cause of action pursuant to California Government Code § 820(a).

85. Defendants COUNTY OF KERN, and DOES 51 TO 100, inclusive, are
legally responsible for, and have a duty to pay, all of the damages, penalties, attorneys’
fees, and costs set forth in this cause of action, except for punitive or exemplary damages,

pursuant to California Government Code § 815.2(a).

Mt
Mf
Hl
Ml

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-27-

 

 
10

HM

12

3

14

15

16

17

18

19

20

2t

23

24

26

27 .

28

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 29 of 37

SEVENTH CAUSE OF ACTION
Assault and Battery under California Law.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 to 100, inclusive.]
86. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

87. Plaintiff SELENA GONZALEZ asserts this Seventh Cause of Action for
Assault and Battery under California law.

88. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES 1 to 50, inclusive, while acting within the course and scope of
their employment with COUNTY OF KERN, DOES 451 to 100, inclusive, and the
COUNTY OF KERN’S Sheriff’s Department, caused threats, force and offensive
touching and/or violence to be used upon and against Plaintiff SELENA GONZALEZ, on
or about her body in a willful, reckless, malicious, and unlawful manner and without
consent, cause, provocation or justification and with intent to place her in fear and/or to
do great bodily harm to the Plaintiff SELENA GONZALEZ.

89. Asaresult of the conduct of Defendants DEPUTY MARTINEZ, DEPUTY
MALDONADO, DEPUTY MORENO, and DOES | to 50, inclusive, Plaintiff SELENA
GONZALEZ has been damaged as alleged herein above.

90. The aforementioned conduct was done maliciously, oppressively and with
intent to injure Plaintiff SELENA GONZALEZ, and in conscious disregard for the ri ghts
and safety of Plaintiff SELENA GONZALEZ, such that an award of exemplary and
punitive damages should be imposed against Defendants DEPUTY MARTINEZ,

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
- 28 -

 

 
 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 30 of 37

DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to 50, inclusive, in an

amount to be proven at trial.

91. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES 1 to 50, inclusive, are legally responsible for, and have a duty to
pay, all of the damages, punitive or exemplary damages, penalties, attorney’s fees, and
costs set forth in this cause of action pursuant to California Government Code § 820(a).

92. Defendants COUNTY OF KERN and DOES 51 to 100, inclusive, are legally
responsible for, and have a duty to pay, all of the damages, penalties, attorney’s fees, and
costs set forth in this cause of action, except for punitive or exemplary damages, pursuant
to California Government Code § 815.2(a) and the decision in Los Angeles County
Metropolitan Transp. Authority v. Superior Court, 123 Cal.App.4th 261, 264, 20
Cal.Rptr.3d 92, 94 (2004).

EIGHTH CAUSE OF ACTION
False Imprisonment/Arrest under California law.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 to 100, inclusive.]

93. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

94. Plaintiff SELENA GONZALEZ asserts this Eleventh Cause of Action for

False Imprisonment/Arrest under California law.

 

COMPLAINT FOR DAMAGES, DEMAND FOR JURY TRIAL
-29.

 

 
12

13

14

18

19

20

21

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 31 of 37

95. In engaging in the conduct alleged above, Defendants DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES | to 50,
inclusive, stopped, seized and/or arrested Plaintiff SELENA GONZALEZ without a
warrant, reasonable suspicion, or probable cause.

96. Asa direct and proximate result of the acts of Defendants, Plaintiff
SELENA GONZALEZ suffered and she is entitled to and seeks to recover, general and
special damages, including but not limited to the loss of liberty, lost earnings, and loss of
earning capacity, and physical, mental and emotional pain, shock, agony and suffering, in

an amount according to proof at trial.

97. The aforementioned conduct was done maliciously, oppressively and with
an intent to injure Plaintiff SELENA GONZALEZ, and in conscious disregard for the
rights, liberty and safety of said Plaintiff, such that an award of exemplary and punitive
damages should be imposed against the individual Defendants in an amount to be proven
at trial.

98. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES 1 to 50, inclusive, are legally responsible for, and have a duty to
pay, all of the damages, punitive or exemplary damages, penalties, attorney’s fees, and
costs set forth in this cause of action pursuant to California Government Code § 820(a).

99. Defendant COUNTY OF KERN and DOES 51 to 100, inclusive, are legally
responsible for, and have a duty to pay, all of the damages, penalties, attorneys’ fees, and
costs set forth in this cause of action, except for punitive or exemplary damages, pursuant
to California Government Code § 815.2(a).

Mf

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-30-

 

 
Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 32 of 37

NINTH CAUSE OF ACTION
Negligence Under California Law.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
DOES 1 te 100, inclusive.]

100. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

101. Plaintiff SELENA GONZALEZ asserts this Ninth Cause of Action for

Negligence under California law.

102. In engaging in the conduct alleged above, Defendants DEPUTY
MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES | to 50,
inclusive, while acting within the course and scope of their employment with Defendant
COUNTY OF KERN, DOES 51 to 100, inclusive, and the Kern County Sheriff's
Department, negligently, carelessly and unreasonably caused the injuries to Plaintiff
SELENA GONZALEZ as alleged herein when they tackled, hit, threw and/or slammed
Plaintiff SELENA GONZALEZ to the ground and arrested her. Specifically, Defendants
DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1
to 50, inclusive, had a duty to provide local law enforcement services safely and
appropriately. Defendants breached that duty and Plaintiff SELENA GONZALEZ was
seized, tackled, hit, pushed, thrown, slammed and/or attacked by said Defendants, which

resulted in physical injuries and emotional distress to Plaintiffs.

103. Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the Kern
County Sheriff’s Department were negligent and unreasonable in their hiring, screening,

control, supervision, counseling, monitoring, discipline, retention, and otherwise failing

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-31-

 

 

 
10

11

12

13

14

15

16

i

18

19

20

2I

22

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 33 of 37

to take adequate precautions with respect to Defendants DEPUTY MARTINEZ,
DEPUTY MALDONADO, DEPUTY MORENO, and DOES 1 to 50, inclusive,

104. Asa direct and proximate result of the acts of Defendants, Plaintiffs suffered
and seeks to recover general and special damages, including but not limited to the loss of
liberty, and physical, mental and emotional pain, shock, agony and suffering, in an
amount according to proof at trial.

105. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES | to 50, inclusive, are legally responsible for, and have a duty to
pay, all of the damages, punitive or exemplary damages, penalties, attorney’s fees, and
costs set forth in this cause of action pursuant to California Government Code § 820(a).

106. Defendants COUNTY OF KERN and DOES 51 to 100, inclusive, are
legally responsible for, and have a duty to pay, all of the damages, penalties, attorney’s
fees, and costs set forth in this cause of action, except for punitive or exemplary damages,
pursuant to California Government Code § 815.2(a) and the decision in Los Angeles
County Metropolitan Transp. Authority v. Superior Court, 123 Cal.App.4th 261, 264, 20
Cal.Rptr.3d 92, 94 (2004).

TENTH CAUSE OF ACTION
Intentional Infliction of Emotional] Distress under California Law.
[Plaintiff SELENA GONZALEZ Against Defendants COUNTY OF KERN;
DEPUTY MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and
| DOES 1 to 100, inclusive]

107. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-32.

 

 
10

12

13

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 34 of 37

108. Plaintiff SELENA GONZALEZ asserts this Sixth Cause of Action for
Intentional Infliction of Emotional Distress under California law.

109. The conduct of Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO,
DEPUTY MORENO, and DOES 1 to 50, inclusive, as alleged above, was carried out by
said Defendants while acting within the course and scope of their employment with
Defendants COUNTY OF KERN, DOES 51 to 100, inclusive, and the COUNTY OF
KERN’S Sheriff's Department. Said conduct was outrageous and carried out with the intent
to cause Plaintiffs SELENA GONZALEZ extreme and severe emotional distress.

110. Asa direct and proximate result of the acts of Defendants, Plaintiff SELENA
GONZALEZ suffered, and seeks to recover for, extreme and enduring mental, physical and .
emotional pain, distress, shock, agony and suffering, in an amount according to proof at trial.

111. The aforementioned conduct was done maliciously, oppressively and with an
intent to injure Plaintiff SELENA GONZALEZ, and in conscious disregard for the rights,
liberty and safety of said Plaintiff, such that an award of exemplary and punitive damages

should be imposed against the individual Defendants in an amount to be proven at trial.

112. DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY MORENO, and
DOES | to 50, inclusive, are legally responsible for, and have a duty to pay, all of the
damages, punitive or exemplary damages, penalties, attorney’s fees, and costs set forth in
this cause of action pursuant to California Government Code § 820(a).

113. Defendants COUNTY OF KERN and DOES 51 to 100, inclusive, are legally
responsible for, and have a duty to pay, all of the damages, penalties, attorney’s fees, and

costs set forth in this cause of action, except for punitive or exemplary damages, pursuant to

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-33-

 

 
1

12

13

14

15

16

17

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 35 of 37

California Government Code § 815.2(a) and the decision in Los Angeles County
Metropolitan Transp. Authority v. Superior Court, 123 Cal.App.4th 261, 264, 20 Cal-Rptr.3d
92, 94 (2004).

ELEVENTH CAUSE OF ACTION
Negligent Infliction Of Bystander Emotional Distress Under California Law
[Plaintiff LYDIA RUIZ Against Defendants COUNTY OF KERN; DEPUTY
MARTINEZ; DEPUTY MALDONADO; DEPUTY MORENO; and DOES 1 to 100,

inclusive.]

114. Plaintiffs reallege and incorporate by reference all paragraphs above as
though fully set forth herein.

115. Plaintiff LYDIA RUIZ asserts this Tenth Cause of Action for Negligent
Infliction of Bystander Emotional Distress pursuant to California law.

116. All of the above conduct, injury and harm to Plaintiff SELENA
GONZALEZ alleged above was contemporaneously witnessed and perceived by her
mother, Plaintiff LYDIA RUIZ, who was present at the time of the incident. As a result,
Plaintiff LYDIA RUIZ suffered serious emotional distress, a reaction beyond that which
would be anticipated in disinterested witnesses and which is not an abnormal response to

the circumstances.

117. Pursuant to the decision in, e.g., Thing v. La Chusa, 48 Cal.3d 644, 647
(1989), Plaintiff LYDIA RUIZ is entitled to recover for the damages she suffered as a
result of perceiving the injury to her daughter, Plaintiff SELENA GONZALEZ, because
at the time of the incident: (a) Plaintiff LYDLA RUIZ was closely related to the injured
victim, her daughter, Plaintiff SELENA GONZALEZ; (b) Plaintiff LYDIA RUIZ was

 

 

 

COMPLAINT FOR DAMAGES: DEMAND FOR JURY TRIAL
-34-

 

 
13

14

15

16

17

18

 

 

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 36 of 37

present at the scene of the injury-producing event at the time it occurred and was then
aware and perceived that it caused injury to the victim, her daughter, Plaintiff SELENA
GONZALEZ and (c) as a result suffered serious emotional distress, a reaction beyond
that which would be anticipated in a disinterested witness and which was not an abnormal

response to the circumstances.

118. Asa direct and proximate result of the acts of Defendants, Plaintiff LYDIA
RUIZ suffered and seeks to recover general and special damages as alleged herein in an

amount according to proof at trial.

119. Defendants DEPUTY MARTINEZ, DEPUTY MALDONADO, DEPUTY
MORENO, and DOES 1| to 50, inclusive, are legally responsible for, and have a duty to
pay, all of the damages, punitive or exemplary damages and costs set forth in this cause

|| of action pursuant to California Government Code § 820(a).

120. Defendant COUNTY OF KERN and DOES 51 to 100, inclusive, are legally
responsible for, and has a duty to pay, all of the damages and costs set forth in this cause
of action, except for punitive or exemplary damages, pursuant to California Government
Code § 815.2(a) and the decision in Los Angeles County Metropolitan Transp. Authority
v. Superior Court, 123 Cal.App.4th 261, 264, 20 Cal.Rpir.3d 92, 94 (2004).

ATTORNEYS’ FEES AND COSTS

121. Pursuant to the provisions of 42 U.S.C. § 1988 and California Civil Code
§ 52.1(h), Plaintiffs are entitled to and demands an award of reasonable attorneys’ fees
and costs attendant to prosecuting this action in an amount to be determined according to

proof at trial.

 

COMPLAINT FOR DAMAGES, DEMAND FOR JURY TRIAL
-35-

 

 
15

16

\7

18

19

25

26

27

28

Case 1:19-cv-00372-JLT Document 1-1 Filed 03/20/19 Page 37 of 37

122. Plaintiffs are entitled to and demand an award of prejudgment interest.

123. Plaintiffs are entitled to and demand an award of post-judgment interest

| pursuant to 28 U.S.C. § 1961{a).

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs seeks damages as follows:

(a) General damages — In an amount to be proven at trial;

(b) Special damages —- In an amount to be proven at trial;

(c) Punitive damages — Against the individual Defendants, in an amount to be
proven at trial;

(d) An award of prejudgment interest;

(e) An award of post-judgment interest pursuant to 28 U.S.C. § 1961(a); and

(f) Attorney's fees and costs of suit incurred herein; and
(g) For such other and further relief as the Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: February 21, 2019 RODRIGUEZ & ASSOCIATES

By: Te a= -
Daniel Rote
Danay Gonzalez, Esq.

Attorneys for Plaintiff

 

 

 

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
-36-

 

 
